Name: Council Regulation (EU) NoÃ 1265/2010 of 20Ã December 2010 amending Regulation (EC) NoÃ 1255/96 temporarily suspending the autonomous Common Customs Tariff duties on certain industrial, agricultural and fishery products
 Type: Regulation
 Subject Matter: tariff policy;  production;  EU finance;  agricultural activity;  industrial structures and policy
 Date Published: nan

 31.12.2010 EN Official Journal of the European Union L 347/9 COUNCIL REGULATION (EU) No 1265/2010 of 20 December 2010 amending Regulation (EC) No 1255/96 temporarily suspending the autonomous Common Customs Tariff duties on certain industrial, agricultural and fishery products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 31 thereof, Having regard to the proposal from the European Commission, Whereas: (1) It is in the interest of the Union to suspend totally the autonomous Common Customs Tariff duties on a certain number of new products currently not listed in the Annex to Council Regulation (EC) No 1255/96 (1). (2) Seven products with CN and TARIC codes 2805309010, 2805309020, 2825500010, 2933790040, 3908900020, 3920621988and 8525801930 currently listed in the Annex to Regulation (EC) No 1255/96 should be deleted because it is no longer in the interest of the Union to maintain the suspension of autonomous Common Customs Tariff duties for those products. (3) It is necessary to modify the description of 18 suspensions in the Annex to Regulation (EC) No 1255/96 in order to take account of technical product developments and economic trends on the market. Those suspensions should be deleted from the list in that Annex and reinserted as new suspensions using new descriptions. Moreover, CN codes should be changed for 20 products and TARIC codes for 11 products. (4) The suspensions for which those technical modifications are necessary should be deleted from the list of suspensions in the Annex to Regulation (EC) No 1255/96 and should be reinserted in that list using new product descriptions, new CN codes or new TARIC codes. (5) In the interest of clarity, the modified entries should be marked with an asterisk in the lists of inserted and deleted suspensions set out in the texts of the Annex I and Annex II to this Regulation. (6) Experience has shown that it is necessary to provide an expiry date for the suspensions listed in Regulation (EC) No 1255/96 to ensure that account is taken of technological and economic changes. This should not exclude early termination of certain measures or their continuation beyond the expiry date, if economic justification is provided, in accordance with the principles laid down in the Commission communication of 1998 concerning autonomous tariff suspensions and quotas (2). (7) Regulation (EC) No 1255/96 should therefore be amended accordingly. (8) Since the suspensions laid down in this Regulation have to take effect from 1 January 2011, this Regulation should apply from the same date and enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 1255/96 is hereby amended as follows: 1. the rows for the products listed in Annex I to this Regulation are inserted; 2. the rows for the products for which the CN and TARIC codes are set out in Annex II to this Regulation are deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 January 2011. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 2010. For the Council The President J. SCHAUVLIEGE (1) OJ L 158, 29.6.1996, p. 1. (2) OJ C 128, 25.4.1998, p. 2. ANNEX I Products referred to in Article 1 (1) CN code TARIC Description Rate of autonomous duty Validity period ex 2805 30 90 30 Rare earth metals, scandium and yttrium of a purity by weight of 98,5 % or more 0 % 1.1.2011-31.12.2015 ex 2825 50 00 11 Copper (I or II) oxide containing by weight 78 % or more of copper and not more than 0,03 % of chloride 0 % 1.1.2011-31.12.2015 ex 2825 50 00 19 0 % 1.1.2011-31.12.2013 ex 2904 20 00 10 Nitromethane 0 % 1.1.2011-31.12.2015 ex 2904 20 00 20 Nitroethane 0 % 1.1.2011-31.12.2015 ex 2904 20 00 30 1-Nitropropane 0 % 1.1.2011-31.12.2015 ex 2905 39 95 10 Propane-1,3-diol 0 % 1.1.2011-31.12.2015 ex 2909 50 00 20 Ubiquinol 0 % 1.1.2011-31.12.2015 2912 41 00 Vanillin (4-hydroxy-3-methoxybenzaldehyde) 0 % 1.1.2011-31.12.2015 ex 2914 29 00 30 (R)-p-Mentha-1(6),8-dien-2-one 0 % 1.1.2011-31.12.2015 ex 2914 50 00 20 3 ²-Hydroxyacetophenone 0 % 1.1.2011-31.12.2015 ex 2914 70 00 60 4 ²-tert-Butyl-2 ²,6 ²-dimethyl-3 ²,5 ²-dinitroacetophenone 0 % 1.1.2011-31.12.2015 ex 2915 90 00 60 Ethyl-6,8-dichlorooctanoate 0 % 1.1.2011-31.12.2015 ex 2916 20 00 60 3-Cyclohexylpropionic acid 0 % 1.1.2011-31.12.2015 ex 2916 39 00 25 2-Methyl-3-(4-Fluorophenyl)-propionyl chloride 0 % 1.1.2011-31.12.2015 ex 2916 39 00 30 2,4,6-Trimethylbenzoyl chloride 0 % 1.1.2011-31.12.2015 ex 2917 19 90 50 Tetradecanedioic acid 0 % 1.1.2011-31.12.2015 ex 2917 39 95 20 Dibutyl-1,4-benzenedicarboxylate 0 % 1.1.2011-31.12.2015 ex 2917 39 95 30 Benzene-1,2:4,5-tetracarboxylic dianhydride 0 % 1.1.2011-31.12.2015 ex 2918 30 00 50 Methyl (3-oxo-2-pentylcyclopentyl)acetate 0 % 1.1.2011-31.12.2015 ex 2921 29 00 40 Decamethylenediamine 0 % 1.1.2011-31.12.2015 ex 2921 30 99 30 1,3-Cyclohexanedimethanamine 0 % 1.1.2011-31.12.2015 ex 2921 49 00 70 2-Chlorobenzylamine 0 % 1.1.2011-31.12.2015 ex 2922 29 00 75 4-(2-Aminoethyl)phenol 0 % 1.1.2011-31.12.2015 ex 2922 39 00 20 2-Amino-5-chlorobenzophenone 0 % 1.1.2011-31.12.2015 ex 2928 00 90 25 Acetaldehyde oxime in an aqueous solution 0 % 1.1.2011-31.12.2015 ex 2930 90 99 50 [S-(R (1), R (1))]-2-Amino-1-[4-(methylthio)-phenyl]-1,3-propanediol 0 % 1.1.2011-31.12.2015 ex 2931 00 99 10 Diethylmethoxyborane 0 % 1.1.2011-31.12.2015 ex 2931 00 99 15 Triethylborane 0 % 1.1.2011-31.12.2015 ex 2932 19 00 50 2-Methylfuran 0 % 1.1.2011-31.12.2015 ex 2932 99 00 50 7-Methyl-3,4-dihydro-2H-1,5-benzodioxepin-3-one 0 % 1.1.2011-31.12.2015 ex 2932 99 00 60 (3aR,5aS,9aS,9bR)-3a,6,6,9a-Tetramethyl-2,4,5,5a,7,8,9,9b-octahydro-1H-benzo[e][1]benzofuran 0 % 1.1.2011-31.12.2015 ex 2933 39 99 49 2-[[[3-Methyl-4-(2,2,2-trifluoroethoxy)-2-pyridinyl]methyl]thio]-1H-benzimidazole 0 % 1.1.2011-31.12.2015 ex 2933 39 99 70 2-Chloromethyl-4-methoxy-3,5-dimethylpyridine hydrochloride 0 % 1.1.2011-31.12.2015 ex 2933 39 99 80 5-Difluoromethoxy-2-[[(3,4-dimethoxy-2-pyridyl)methyl]thio]-1H-benzimidazole 0 % 1.1.2011-31.12.2015 ex 2933 49 90 30 Quinoline 0 % 1.1.2011-31.12.2015 ex 2933 49 90 40 Isoquinoline 0 % 1.1.2011-31.12.2015 ex 2933 69 80 60 Cyanuric acid 0 % 1.1.2011-31.12.2015 ex 2933 79 00 70 (S)-N-[(Diethylamino)methyl]-alpha-ethyl-2-oxo-1-pyrrolidineacetamide L-(+)-tartrate 0 % 1.1.2011-31.12.2015 ex 2934 20 80 60 Benzothiazol-2-yl-(Z)-2-trityloxyimino-2-(2-aminothiazole-4-yl)-thioacetate 0 % 1.1.2011-31.12.2015 ex 2934 20 80 70 N,N-Bis(1,3-benzothiazol-2-ylsulphanyl)-2-methylpropan-2-amine 0 % 1.1.2011-31.12.2015 ex 2934 99 90 25 2,4-Diethyl-9H-thioxanthen-9-one 0 % 1.1.2011-31.12.2015 ex 2934 99 90 40 2-Thiophene ethylamine 0 % 1.1.2011-31.12.2015 ex 2934 99 90 50 10-[1,1 ²-Biphenyl]-4-yl-2-(1-methylethyl)-9-oxo-9H-thioxanthenium hexafluorophosphate 0 % 1.1.2011-31.12.2015 ex 2938 90 30 10 Ammonium glycyrrhizate 0 % 1.1.2011-31.12.2015 (1)ex 3208 90 19 60 Copolymer of hydroxystyrene with one or more of the following:  styrene,  alkoxystyrene,  alkylacrylates, dissolved in ethyl lactate 0 % 1.1.2011-31.12.2011 ex 3402 11 90 10 Sodium lauroyl methyl isethionate 0 % 1.1.2011-31.12.2015 ex 3402 90 10 30 Surface-active preparation, consisting of a mixture of sodium docusate and ethoxylated 2,4,7,9-tetramethyldec-5-yne-4,7-diol 0 % 1.1.2011-31.12.2015 ex 3402 90 10 50 Surface-active preparation, consisting of a mixture of polysiloxane and poly(ethylene glycol) 0 % 1.1.2011-31.12.2015 ex 3701 30 00 30 Waterless offset aluminium printing plate: 0 % 1.1.2011-31.12.2015 ex 8442 50 80 10  with a plastic coating,  without a printing image, (1)ex 3707 10 00 15 Sensitising emulsion consisting of:  by weight not more than 12 % of diazooxonapthtalenesulphonic acid ester,  phenolic resins, in a solution containing at least 2-methoxy-1-methylethyl acetate or ethyl lactate or methyl 3-methoxypropionate or 2-heptanone 0 % 1.1.2011-31.12.2013 (1)ex 3707 10 00 35 Sensitising emulsion or preparation containing one or more of: 0 % 1.1.2011-31.12.2011 (1)ex 3707 90 90 70  acrylate polymers,  methacrylate polymers,  derivatives of styrene polymers, containing by weight not more than 7 % of photosensitive acid precursors, dissolved in an organic solvent containing at least 2-methoxy-1-methylethyl acetate ex 3707 90 90 80 Anti-reflection coating, consisting of either a siloxane polymer or an organic polymer having a phenolic hydroxy group modified with a chromophore group, in the form of a solution of an organic solvent containing either 1-ethoxy-2-propanol or 2-methoxy-1-methylethyl acetate containing by weight not more than 10 % of polymer 0 % 1.1.2011-31.12.2015 ex 3808 99 90 10 Oxamyl (ISO) in a solution of cyclohexanone and water 0 % 1.1.2011-31.12.2015 ex 3812 30 80 40 Mixture of:  80 % ( ± 5 %) by weight of 2-ethylhexyl 10-ethyl-4,4-dimethyl-7-oxo-8-oxa-3,5-dithia-4-stannatetradecanoate, and,  20 % ( ± 5 %) by weight of 2-ethylhexyl 10-ethyl-4-[[2-[(2-ethylhexyl)oxy]-2-oxoethyl]thio]-4-methyl-7-oxo-8-oxa-3,5-dithia-4-stannatetradecanoate, 0 % 1.1.2011-31.12.2015 ex 3824 90 97 24 Solution of (chloromethyl)bis(4-fluorophenyl)methylsilane of a nominal concentration of 65 % in toluene 0 % 1.1.2011-31.12.2015 ex 3824 90 97 27 Preparation, consisting of a mixture of 2,4,7,9-tetramethyldec-5-yne-4,7-diol and propan-2-ol 0 % 1.1.2011-31.12.2015 ex 3824 90 97 28 Preparation containing by weight:  85 % or more but not more than 95 % of Ã ±-4-(2-cyano-2-butoxycarbonyl)vinyl-2-methoxy-phenyl-Ã -hydroxyhexa(oxyethylene), and,  5 % or more but not more than 15 % of polyoxyethylene (20) sorbitan monopalmitate, 0 % 1.1.2011-31.12.2015 ex 3902 10 00 50 High isotactic polypropylene (HIPP), whether or not coloured, intended for the manufacture of plastic components for air freshener with the following properties:  a density of 0,880 g/cm3 or more but not more than 0,913 g/cm3 (as determined by test method ASTM D1505),  a tensile strength at yield of 350 kg/cm2 or more but not more than 390 kg/cm2 (as determined by test method ASTM D638),  a heat deflection temperature of 135 °C or more under load of 0,45 MPa (as determined by test method ASTM 648), (1) 0 % 1.1.2011-31.12.2015 ex 3903 90 90 50 Crystalline copolymer of styrene and p-methylstyrene:  with a melting point of 240 °C or more but not more than 260 °C,  containing 5 % or more but not more than 15 % by weight of p-methylstyrene, 0 % 1.1.2011-31.12.2015 (1)ex 3903 90 90 86 Mixture containing by weight:  45 % or more but not more than 65 % of polymers of styrene,  35 % or more but not more than 45 % of poly(phenylene ether),  not more than 10 % of other additives, and with one or more of the following special colour effects:  metallic or pearlescent with a visual angular metamerism caused by at least 0,3 % flake-based pigment,  fluorescent, as characterized by emitting light during absorption of ultraviolet radiation,  bright white, as characterized by L (1) not less than 92 and b (1) not more than 2 and a (1) between -5 and 7 on the CIELab colour scale, 0 % 1.1.2011-31.12.2013 ex 3904 69 80 81 Poly(vinylidene fluoride) 0 % 1.1.2011-31.12.2015 (1)ex 3904 69 80 93 Copolymer of ethylene with chlorotrifluoroethylene, in one of the forms mentioned in note 6 (b) to Chapter 39 0 % 1.1.2011-31.12.2013 (1)ex 3904 69 80 94 Copolymer of ethylene and tetrafluoroethylene 0 % 1.1.2011-31.12.2013 (1)ex 3904 69 80 96 Polychlorotrifluoroethylene, in one of the forms mentioned in note 6 (a) and (b) to Chapter 39 0 % 1.1.2011-31.12.2013 (1)ex 3904 69 80 97 Copolymer of chlorotrifluoroethylene and vinylidene difluoride 0 % 1.1.2011-31.12.2013 (1)ex 3905 99 90 92 Polymer of vinylpyrrolidone and dimethylaminoethyl methacrylate, containing by weight 97 % or more but not more than 99 % of vinylpyrrolidone, in the form of a solution in water 0 % 1.1.2011-31.12.2013 ex 3906 90 90 40 Transparent acrylic polymer in packages of not more than 1 kg, and not for retail sale with:  a viscosity of not more than 50 000 Pa.s at 120 °C as determined by the test method ASTM D 3835,  a weight average molecular weight (Mw) of more than 500 000 but not more than 1 200 000 according to the Gel Permeation Chromatography (GPC) test,  a residual monomer content of less then 1 %, 0 % 1.1.2011-31.12.2015 ex 3907 20 11 40 Polyethylene glycol with an ethylene oxide chain length of not more than 30, having butyl-2-cyano 3-(4-hydroxyphenyl) acrylate end groups, for use as a UV barrier in liquid masterbatches (1) 0 % 1.1.2011-31.12.2015 ex 3907 99 90 30 Poly(hydroxyalkanoate), predominantly consisting of poly(3-hydroxybutyrate) 0 % 1.1.2011-31.12.2015 ex 3912 11 00 30 Cellulose triacetate 0 % 1.1.2011-31.12.2015 ex 3912 11 00 40 Cellulose diacetate powder 0 % 1.1.2011-31.12.2015 (1)ex 3919 10 80 21 Reflecting sheet, consisting of: 0 % 1.1.2011-31.12.2013 (1)ex 3919 90 00 21  a polycarbonate or acrylic polymer film totally embossed on one side in a regular shaped pattern, (1)ex 3920 61 00 20  covered on both sides with one or more layers of plastic material,  whether or not covered on one side with a self-adhesive layer and a release sheet, (1)ex 3919 10 80 50 Adhesive film consisting of a base of a copolymer of ethylene and vinyl acetate (EVA) of a thickness of 70 Ã ¼m or more and an adhesive part of acrylic type of a thickness of 5 Ã ¼m or more, for use in the grinding and/or dicing process of silicon discs (1) 0 % 1.1.2011-31.12.2013 (1)ex 3919 90 00 41 (1)ex 3920 10 89 25 (1)ex 3919 10 80 65 Self-adhesive reflecting sheet whether or not in segmented pieces: 0 % 1.1.2011-31.12.2013 (1)ex 3919 90 00 57  showing a regular pattern,  with or without an application tape layer,  consisting of a film of acrylic polymer followed by a layer of poly(methyl methacrylate) containing microprisms,  whether or not containing an additional layer of polyester and,  an adhesive with a final release sheet, (1)ex 3919 90 00 35 Reflecting layered sheet on rolls, with a width of more than 20 cm, showing an embossed regular pattern, consisting of poly(vinyl chloride) film coated on one side with:  a layer of polyurethane containing glass micro beads,  a layer of poly(ethylene vinyl acetate),  an adhesive layer, and,  a release sheet, 0 % 1.1.2011-31.12.2013 (1)ex 3919 90 00 37 UV absorbing film of poly(vinyl chloride):  with a thickness of 78 Ã ¼m or more,  covered on one side with an adhesive layer and with a release sheet,  with an adhesive strength of 1 764 mN/25 mm or more, 0 % 1.1.2011-31.12.2014 ex 3919 90 00 60 Reflecting film containing:  a poly(vinyl chloride) layer,  a polyurethane layer,  a glass microspheres layer,  a layer whether or not incorporating a security and/or official mark which changes appearance with angle of view,  a metallised aluminium layer, and,  an adhesive, covered on one side with a release liner, 0 % 1.1.2011-31.12.2015 ex 3919 90 00 65 Self-adhesive film with a thickness of 40 Ã ¼m or more, but not more than 400 Ã ¼m, consisting of one or more layers of transparent, metallized or dyed poly(ethylene terephthalate), covered on one side with a scratch resistant coating and on the other side with a pressure sensitive adhesive and a silicone release liner 0 % 1.1.2011-31.12.2015 ex 3919 90 00 70 Self-adhesive polishing discs of microporous polyurethane, whether or not coated with a pad 0 % 1.1.2011-31.12.2015 (1)ex 3920 20 29 92 Mono-axial oriented film, of a total thickness of not more than 75 Ã ¼m, consisting of two or three layers, each layer containing a mixture of polypropylene and polyethylene, with a core layer whether or not containing titanium dioxide, having:  a tensile strength in the machine direction of 140 MPa or more but not more than 270 MPa and,  a tensile strength in the transverse direction of 20 MPa or more but not more than 40 MPa, as determined by test method ASTM D882/ISO 527-3 0 % 1.1.2011-31.12.2013 ex 3920 62 19 47 Sheets or rolls of poly(ethylene terephthalate): 0 % 1.1.2011-31.12.2015 ex 3920 62 19 49  coated on both sides with a layer of epoxy acrylic resin,  of a total thickness of 37 Ã ¼m ( ± 3 Ã ¼m), (1)4106 31 00 (1)4106 32 00 4106 40 90 4106 92 00 Leather of other animals, without hair on, not further prepared than tanned, other than leather of heading No 4114 0 % 1.1.2011-31.12.2013 ex 5402 47 00 20 Bicomponent monofilament yarn of not more than 30 dtex, consisting of:  a polyethylene terephthalate core, and,  an outer layer of a copolymer of polyethylene terephthalate and polyethylene isophthalate, for use in the manufacture of filtration fabrics (1) 0 % 1.1.2011-31.12.2015 (1)ex 5603 12 90 70 Non-wovens of polypropylene: 0 % 1.1.2011-31.12.2013 (1)ex 5603 13 90 70  with a melt blown layer, laminated on each side with spun-bonded filaments of polypropylene, (1)ex 5603 92 90 40  with a thickness of not more than 550 Ã ¼m, (1)ex 5603 93 90 10  with a weight of not more than 150 g/m2,  in the piece, or simply cut into squares or rectangles, and,  not impregnated, ex 6805 10 00 10 Abrasive in the form of identically shaped particles on a support 0 % 1.1.2011-31.12.2013 ex 6805 20 00 10 (1)ex 6805 30 00 10 (1)ex 6909 19 00 20 Silicon nitride (Si3N4) rollers or balls 0 % 1.1.2011-31.12.2015 ex 6909 19 00 50 Ceramic articles made of continuous filaments of ceramic oxides, containing by weight: 0 % 1.1.2011-31.12.2013 (1)ex 6914 90 00 20  2 % or more of diboron trioxide,  28 % or less of silicon dioxide and,  60 % or more of dialuminium trioxide, (1)ex 6914 90 00 30 Ceramic microspheres, transparent, obtained from silicon dioxide and zirconium dioxide, of a diameter of more than 125 Ã ¼m 0 % 1.1.2011-31.12.2013 (1)ex 7019 12 00 01 Rovings, measuring 2 600 tex or more but not more than 3 300 tex and of a loss on ignition of 4 % or more but not more than 8 % by weight (as determined by the ASTM D 2584-94 method) 0 % 1.1.2011-31.12.2013 (1)ex 7019 12 00 21 (1)ex 7019 12 00 02 Rovings, measuring 650 tex or more but not more than 2 500 tex, coated with a layer of polyurethane whether or not mixed with other materials 0 % 1.1.2011-31.12.2013 (1)ex 7019 12 00 22 (1)ex 7019 12 00 03 Rovings, measuring 392 tex or more but not more than 2 884 tex, coated with a layer of an acrylic copolymer 0 % 1.1.2011-31.12.2013 (1)ex 7019 12 00 23 (1)ex 7019 12 00 04 Rovings, measuring 417 tex or more but not more than 3 180 tex, coated with a layer of poly(sodium acrylate) and poly(acrylic acid) 0 % 1.1.2011-31.12.2013 (1)ex 7019 12 00 24 (1)ex 7019 19 10 41 Yarn of 33 tex or a multiple thereof ( ± 7,5 %), obtained from continuous spun-glass filaments of a nominal diameter of 3,5 Ã ¼m or of 4,5 Ã ¼m, in which filaments of a diameter of 3 Ã ¼m or more but not more than 5,2 Ã ¼m predominate, other than those treated so as to improve their adhesion to elastomers 0 % 1.1.2011-31.12.2013 (1)ex 7019 19 10 61 (1)ex 7019 19 10 42 Yarn of E-glass of 22 tex ( ± 1,6 tex), obtained from continuous spun-glass filaments of a nominal diameter of 7 Ã ¼m, in which filaments of a diameter of 6,35 Ã ¼m or more but not more than 7,61 Ã ¼m predominate 0 % 1.1.2011-31.12.2013 (1)ex 7019 19 10 62 (1)ex 7019 19 10 43 High modulus glass cord (K) impregnated with rubber, obtained from twisted high modulus glass filament yarns, coated with a latex comprising a resorcinol-formaldehyde resin with or without vinylpyridine and/or hydrogenated acrylonitrile-butadiene rubber (HNBR) 0 % 1.1.2011-31.12.2013 (1)ex 7019 19 10 63 ex 7019 90 99 30 (1)ex 7019 19 10 44 Glass cord impregnated with rubber or plastic, obtained from twisted glass filament yarns, coated with a latex comprising at least a resorcinol-formaldehyde-vinylpyridine resin and an acrylonitrile-butadiene rubber (NBR) 0 % 1.1.2011-31.12.2013 (1)ex 7019 19 10 64 ex 7019 90 99 20 (1)ex 7019 19 10 45 Glass cord impregnated with rubber or plastic, obtained from twisted glass filament yarns, coated with a latex comprising at least a resorcinol-formaldehyde resin and chlorosulphonated polyethylene 0 % 1.1.2011-31.12.2013 (1)ex 7019 19 10 65 ex 7019 90 99 10 (1)ex 7019 19 10 46 Glass cord impregnated with rubber or plastic, obtained from K or U glass filaments, made up of: 0 % 1.1.2011-31.12.2014 (1)ex 7019 19 10 66  9 % or more but not more than 16 % of magnesium oxide,  19 % or more but not more than 25 % of aluminium oxide,  0 % or more but not more than 2 % of boron oxide,  without calcium oxide, coated with a latex comprising at least a resorcinol- formaldehyde resin and chlorosulphonated polyethylene ex 7202 99 80 10 Ferro-dysprosium, containing by weight:  78 % or more of dysprosium and,  18 % or more but no more than 22 % of iron, 0 % 1.1.2011-31.12.2015 (1)ex 7606 12 92 20 Strip of an alloy of aluminium and magnesium, containing by weight: 0 % 1.1.2011-31.12.2012 ex 7607 11 90 20  93,3 % or more of aluminium,  2,2 % or more but not more than 5 % of magnesium, and,  not more than 1,8 % of other elements, in rolls, of a thickness of 0,14 mm or more but not more than 0,40 mm and a width of 12,5 mm or more but not more than 89 mm, with a tensile strength of 285 N/mm2 or more and an elongation at break of 1,0 % or more (1)ex 7607 20 90 10 Aluminium laminated film of a total thickness of not more than 0,123 mm, comprising of a layer of aluminium of a thickness of not more than 0,040 mm, polyamide and polypropylene base films, and a protective coating against corrosion by hydrofluoric acid, for use in the manufacture of lithium polymer batteries (1) 0 % 1.1.2011-31.12.2012 ex 8108 90 30 30 Titanium-aluminium-vanadium alloy (TiAl6V4) wire, complying with AMS standards 4928 and 4967 0 % 1.1.2011-31.12.2015 ex 8413 70 35 20 Single phase centrifugal pump:  discharging at least 400 cm3 fluid per minute,  with a noise level limited to 6 dBA,  with the inside diameter of the suction opening and discharge outlet of not more than 15 mm, and,  working at ambient temperatures down to  10 °C, 0 % 1.1.2011-31.12.2015 ex 8414 59 20 40 Axial fan with an electric motor, of an output of not more than 2 W, for use in the manufacture of products of heading 8528 (1) 0 % 1.1.2011-31.12.2015 ex 8501 33 00 30 Electric drive for motor vehicles, with an output of not more than 100 kW, with:  a DC motor with transmission,  power electronics connected by cable, 0 % 1.1.2011-31.12.2015 ex 8504 50 95 40 Coil choke with:  an inductance of 4,7 Ã ¼Ã  ( ± 20 %),  a DC resistance of not more than 0,1 Ohms,  an insulation resistance of 100 MOhms or more at 500 V (DC), for use in the manufacture of LCD and LED module power boards (1) 0 % 1.1.2011-31.12.2015 (1)ex 8505 90 20 91 Solenoid with a plunger, operating at a nominal supply voltage of 24 V at a nominal DC of 0,08 A, for use in the manufacture of products falling within heading No 8517 (1) 0 % 1.1.2011-31.12.2013 ex 8507 80 30 60 Lithium-ion rechargeable batteries:  of a length of 1 213 mm,  of a width of 245 mm,  of a height of 755 mm,  of a weight of 265 kg,  with a nominal capacity of 66,6 Ah,  put up in packs of 48 modules, 0 % 1.1.2011-31.12.2015 ex 8507 80 30 70 Rectangular modules for incorporation in lithium-ion rechargeable batteries:  of a length of 350 mm or 312 mm,  of a width of 79,8 mm or 225 mm,  of a height of 168 mm or 35 mm,  of a weight of 6,2 kg or 3,95 kg,  with a rating of 129 Ah or 66,6 Ah, 0 % 1.1.2011-31.12.2015 ex 8507 80 30 80 Rectangular lithium-ion-accumulator, with  a metal casing,  a length of 171 mm ( ± 3 mm),  a width of 45,5 mm ( ± 1 mm),  a height of 115 mm ( ± 1 mm),  a nominal voltage of 3,75 V and,  a nominal capacity of 50 Ah, for use in the manufacture of rechargeable batteries for motor vehicles (1) 0 % 1.1.2011-31.12.2015 (1)ex 8518 40 80 91 Circuit board sub-assembly, comprising digital audio signal decoding, audio signal processing and amplification with dual and/or multi-channel functionality 0 % 1.1.2011-31.12.2014 ex 8518 40 80 92 Circuit board sub-assembly, comprising power supply, active equalizer and power amplifier circuits 0 % 1.1.2011-31.12.2015 (1)ex 8521 90 00 20 Digital video recorder:  without a hard disk drive,  with or without a DVD-RW,  with either motion detection or capability of motion detection through IP connectivity via LAN connector,  with or without a USB serial port, for use in the manufacture of Closed-circuit television (CCTV) surveillance systems (1) 0 % 1.1.2011-31.12.2014 (1)ex 8522 90 80 84 Blu-ray drive mechanism, whether or not recordable, for use with Blu-ray, DVD and CD discs, comprising at least:  an optical pick up unit with laser diodes operating at three different wavelengths,  a spindle motor,  a stepping motor, 0 % 1.1.2011-31.12.2013 ex 8525 80 19 31 Closed circuit television (CCTV) cameras, whether or not contained in a housing, with:  a weight of not more than 960 g,  either a single sensor Charge-Couple Device (CCD) or a Complementary Metal Oxide Semiconductor (CMOS) sensor,  of not more than 440 000 effective pixels, 0 % 1.1.2011-31.12.2013 (1)ex 8528 59 40 20 Liquid crystal display colour video monitor having a DC input voltage of 7 V or more but not more than 30 V, with a diagonal measurement of the screen of 33,2 cm or less, suitable for the incorporation into goods of chapters 84 to 90 and 94 0 % 1.1.2011-31.12.2013 ex 8529 90 65 55 Ambient light LED board to be incorporated in goods of heading 8528 (1) 0 % 1.1.2011-31.12.2015 ex 8529 90 65 65 Printed circuit board for distributing supply voltage and control signals directly to a control circuit on a TFT glass panel of a LCD module 0 % 1.1.2011-31.12.2015 (1)ex 8529 90 65 75 Modules comprising at least semiconductor chips for:  the generation of driving signals for pixel addressing, or,  driving addressing pixels, 0 % 1.1.2011-31.12.2012 ex 8529 90 92 25 LCD modules, not combined with touch screen facilities, solely consisting of:  one or more TFT glass or plastic cells,  a die cast heat sink,  a backlight unit,  one printed circuit board with micro controller, and,  LVDS (Low Voltage Differential Signalling) interface, for use in the manufacture of radios for motor vehicles (1) 0 % 1.1.2011-31.12.2015 ex 8535 90 00 30 Semiconductor module switch in a casing: 0 % 1.1.2011-31.12.2015 ex 8536 50 80 83  consisting of an IGBT transistor chip and a diode chip on one or more lead frames,  for a voltage of 600 V or 1 200 V, (1)ex 8540 11 00 91 Colour cathode-ray tube with a slot mask, equipped with an electron gun and a deflection yoke and with a screen width/height ratio of 4/3 and a diagonal measurement of the screen of not more than 42 cm 0 % 1.1.2011-31.12.2011 (1)ex 8540 11 00 92 Full square curved screen colour cathode-ray tube, equipped with an electron gun and a deflection yoke and with a screen width/height ratio of 4/3 and a diagonal measurement of the screen of 68 cm ( ± 2 mm) 0 % 1.1.2011-31.12.2011 (1)ex 8540 11 00 93 Colour cathode-ray tube equipped with electron guns placed side by side (in-line technology), with a diagonal measurement of the screen of 79 cm or more 0 % 1.1.2011-31.12.2011 (1)ex 8540 11 00 94 Colour cathode-ray tube equipped with an electron gun and a deflection yoke, with a screen width/height ratio of 4/3 and a diagonal measurement of the screen of more than 72 cm 0 % 1.1.2011-31.12.2013 (1)ex 8540 11 00 95 Colour cathode-ray tube with a screen width/height ratio of 16/9 and a diagonal measurement of the screen of 39,8 cm ( ± 0,3 cm) 0 % 1.1.2011-31.12.2013 ex 8543 70 90 40 High-frequency amplifier comprising one or more integrated circuits and discrete capacitor chips on a metal flange in a housing 0 % 1.1.2011-31.12.2015 (1)ex 8544 42 90 10 Data transmission cable capable of a bit rate transmission of 600 Mbit/s or more, with:  a voltage of 1,25 V ( ± 0,25 V),  connectors fitted at one or both ends, at least one of which contains pins with a pitch of 0,5 mm,  outer screening shielding, used solely for communication between LCD or PDP panel and video processing electronic circuits 0 % 1.1.2011-31.12.2013 (1)ex 8545 19 00 20 Carbon electrodes, for use in the manufacture of zinc-carbon batteries (1) 0 % 1.1.2011-31.12.2013 (1)ex 8547 10 00 10 Insulated fitting of ceramics, containing by weight 90 % or more of aluminium oxide, metallised, in the form of a hollow cylindrical body of an external diameter of 20 mm or more but not more than 250 mm, for the manufacture of vacuum interrupters (1) 0 % 1.1.2011-31.12.2013 ex 9001 90 00 85 Light guide panel made of poly(methyl methacrylate),  whether or not cut,  whether or not printed, for use in the manufacture of backlight units for flat screen TVs (1) 0 % 1.1.2011-31.12.2015 (1)ex 9022 90 00 10 Panels for x-ray apparatus (x-ray flat panel sensors/x-ray sensors) consisting of a glass plate with a matrix of thin-film transistors, covered with a film of amorphous silicon, coated with a scintillator layer of caesium iodide and a metallised protective layer, with an active surface of 409,6 mm2 Ã  409,6 mm2 and a pixel size of 200 Ã ¼m2 Ã  200 Ã ¼m2 0 % 1.1.2011-31.12.2013 ex 9405 40 39 30 Electric light assembly containing:  printed circuit boards and,  Light Emitting Diodes (LED), for the manufacture of backlight units for flat TV sets (1) 0 % 1.1.2011-31.12.2015 ex 9503 00 75 10 Plastic cable car scale models, whether or not with a motor, for printing (1) 0 % 1.1.2011-31.12.2015 ex 9503 00 95 10 (1) Suspension relating to a product in the Annex to Regulation (EC) No 1255/96 for which the CN or TARIC code or the product description is modified by this Regulation. ANNEX II Products referred to in Article 1(2) CN code TARIC ex 2805 30 90 10 ex 2805 30 90 20 ex 2825 50 00 10 ex 2933 79 00 40 (1)ex 3208 90 19 60 (1)ex 3707 10 00 15 (1)ex 3707 10 00 35 (1)ex 3707 90 90 70 (1)ex 3903 90 90 86 (1)ex 3904 69 90 81 (1)ex 3904 69 90 93 (1)ex 3904 69 90 94 (1)ex 3904 69 90 96 (1)ex 3904 69 90 97 (1)ex 3905 99 90 94 ex 3908 90 00 20 (1)ex 3919 10 80 21 (1)ex 3919 10 80 50 (1)ex 3919 10 80 65 (1)ex 3919 90 00 21 (1)ex 3919 90 00 35 (1)ex 3919 90 00 37 (1)ex 3919 90 00 41 (1)ex 3919 90 00 57 (1)ex 3920 10 89 25 (1)ex 3920 20 29 92 (1)ex 3920 61 00 20 ex 3920 62 19 88 (1)4106 31 10 (1)4106 32 90 (1)4106 40 90 (1)4106 92 00 (1)ex 5603 12 90 70 (1)ex 5603 13 90 70 (1)ex 5603 92 90 40 (1)ex 5603 93 90 10 (1)ex 6805 10 00 10 (1)ex 6805 20 00 10 (1)ex 6805 30 80 10 (1)ex 6909 19 00 20 (1)ex 6909 19 00 50 (1)ex 6914 90 90 20 (1)ex 6914 90 90 30 (1)ex 7019 12 00 10 (1)ex 7019 12 00 15 (1)ex 7019 12 00 50 (1)ex 7019 12 00 70 (1)ex 7019 19 10 10 (1)ex 7019 19 10 30 (1)ex 7019 19 10 55 (1)ex 7019 19 10 60 (1)ex 7019 19 10 70 (1)ex 7019 19 10 80 (1)ex 7019 90 99 10 (1)ex 7019 90 99 20 (1)ex 7019 90 99 30 (1)ex 7606 12 10 10 (1)ex 7607 11 90 20 (1)ex 7607 20 99 10 (1)ex 8505 90 10 91 (1)ex 8518 40 89 91 (1)ex 8521 90 00 20 (1)ex 8522 90 80 84 ex 8525 80 19 30 (1)ex 8528 59 90 20 (1)ex 8529 90 65 75 (1)ex 8540 11 11 95 (1)ex 8540 11 15 20 (1)ex 8540 11 19 91 (1)ex 8540 11 19 93 (1)ex 8540 11 91 31 (1)ex 8544 42 90 10 (1)ex 8545 19 90 20 (1)ex 8547 10 10 10 (1)ex 9022 90 90 10 (1) Suspension relating to a product in the Annex to Regulation (EC) No 1255/96 for which the CN or TARIC code or the product description is modified by this Regulation.